DETAILED ACTION
This Office Action is in response to the Amendment filed on 05/16/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 05/16/2022, no claim has been amended, cancelled, or newly added. 
Claims 1-20 have been examined and are pending. Claims 1, 10, and 15 are independent.  This Action is made FINAL.
Response to Arguments/Remarks
Applicants’ arguments, filed on 05/16/2022, with respect to the prior-art rejections to claims 1-20, and limitations listed below, have been fully considered but they are not persuasive.
Applicant’s Remarks: As to independent claim 1, the Applicant submits that that applied prior art does not teach the limitation, “in response to the authentication service denying the refresh request, waiting, by the first application instance, for a particular period of time before checking the storage to determine whether another instance of the plurality of instances of the application has refreshed the authentication token” as recited in claim 1.
In providing evidence, the Applicant discussed features of the applied PriorArt, specifically, Kitchen. Describing features of applied PriorArt Kitchen, the Applicant points out that the applied PriorArt does not or suggest that an application instance must wait before obtaining a refreshed authentication token.
The Applicant, made additional argument, pointing out that Kitchen at col 8, lines 65-67 discusses that the “proxy server 120 transmits a response including a refresh instruction, a refresh time and a cryptographic token,” this reference does not teach or suggest to do so “in response to [an] authentication server denying [a] refresh request” as recited in claim 1. Rather, Kitchen discusses that a refresh instruction that includes a token is sent “when the first cryptographic token is not valid” and, thus, “the second request 102 is not fulfilled by the proxy server 120.” Kitchen at /d. Kitchen appears to send a new token when a current token is invalid and does not teach or suggest to deny a request to refresh a token, much less to wait to see if a token has been refreshed by another application instance in response to the denied refresh request (Applicant Arguments/Remarks, 05/16/2022, pages 10-11)
The Examiner disagrees with the Applicants. The Examiner respectfully submits that applied PriorArt teaches the addressed limitation. While primary PriorArt D taches, as applied in the rejections, of system/method where a client device uses plurality of application instances to initiate access to a resource provided at a resource server, using a valid token that is shared between the plurality of application instances, and the system refresh the token upon request for all the application instances to share for resource access (see D: pars 0006, 0007, 0025-0027; Fig 1).
The technical issue in computing system may arise in the teaching of D, similarly as captured in the instant claimed invention, is that, since multiple application instance or system entity could make request for a refresh token, how the system would manage the process of token refresh process efficiently. A scenario might occur that when a first refresh token is being generated based on the request from one of the plurality of application instances or entities, another entity might found that there is no valid token, and therefore, might request for refreshing the token, and then system will be put with the burden of fulling the unnecessary second token refreshing request, and invalidating the first refresh token. This scenario could create a situation when all the application instances or entities constantly finding that there is no valid shared token for them to process the resource access and constantly staying occupied in refresh token request and obtaining process. Meanwhile, the central system might get into a loop of constantly regenerating refresh taken, and, as a result, bringing all systems into unwanted computational loop, and halting all other operation’s and functions of the system due to lack of computational power and resource, and environment that the system can be operated on. One of the ordinary person, in generic computing technology filed, would understand that this situation must be avoided. 
While the instant application captures the highlight the solution by reciting the steps of denying refresh token and a waiting time period for recheck if the token has been already generated, as addressed in the limitations, the Primary PriorArt, D, does not discussed addressing the problem and providing the solution that is necessary perform the operation of D. The reason could be that D might be silent in this matter because the solutions already been solved at the beginning of developing modern computing machines 30 to 40 years ago with implementation of Operating System (OS). One of the fundamental parts of an operating system is to manage multiple applications’ and subsystems’ operations in synchronizing way without getting in to the problem that is disused above. The specific area of the operating system is call Critical Section (CS), and process and management of CS is known in study of computer science, and more specifically, study and development of operating system (i.e. operating system as old as Win32). It would be fair to say that, it would be impossible to find a person who studied computer science and operating system, and does not know the process and management of CS (please, see attached NPL document, Windows CE Win32 API programming, Radtke, 1998, for CS implementation). Therefore, Primary PriorArt, D, probably did not get into explaining the problem and solution that has been well-known process for decades.
Secondary PriorArt Kitchen teaches the addressed limitations that are addressed in the PriorArt rejections. Kitchen reference, discloses handling token refreshing process in similar situation as managing CS process and management, and explicitly teaches an environment where a web browser on a client device is used to request access to resources hosted on a server, over a network, based on a valid access token (Kitchen: col 2, lines 53-67, col 3, lines 33-50). Kitchen additionally teaches that when a token is not valid and an access request is not fulfilled, a refresh token is needed that would be valid, where “a refresh time” is used in executing the refresh token request. Kitchen addressed the situation that a predetermined time need to be reached, before a refresh token is valid. Also, where two or more request for a resource can be made to the server for authentication and resource access (see Kitchen: col 2, lines 53-67, col 8, line 65-67, col 9, lines 1-43; Fig 2C, 4,). Therefore, broadly interpreted Kitchen teaches the addressed claim limitations, and provide/indicates specific solution to specific problem, as managing refreshing token that is shared between multiple application instances or entities, and obvious to combine with the method/system of D to provide a complete detail description of the claimed invention.
Applicant’s Remarks: As to dependent claim 7, the Applicant submits that the combination of D and Kitchen does not teach the claim limitations, “ in response to determining that the authentication token has not been refreshed, performing, by the first application instance, one or more retries to check the storage to determine whether the authentication token has been refreshed, wherein the performing includes scheduling the one or more retries based on a variable waiting period between the retries” (Applicant Arguments/Remarks, 05/16/2022, pages 11-12).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the combination of D and Kitchen teaches the claim limitations, and the rejection of claim 7 is proper.  Besides, the mapping as applied to the rejections, as described above for in the independent claim 1, the Examiner provided teaching of how the applied prior art provides solution to redressing a token that is shared between plurality of application instances or entities for accessing a resource or performing an authorized operation, where a wait time is needed for requesting by an entity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over D et al (“D,” US 2019/0007421, published on 01/03/2019), in view of Kitchen et al (“Kitchen,” US 10,171,446, patented on 0101/2019).
As to claim 1, D teaches a non-transitory computer readable medium having program instructions stored thereon that are capable of causing a server system to perform operations (D: pars 0006-0007, method, system, and computer program product, for performing operation of token validation and refreshing token plurality of application instances for accessing resource provided by a resource server) comprising:
receiving, by a first of a plurality of instances of an application executing on the server system, a request to provide content to [ ] a client device (D: pars 0006, 0007, 0025-0027; Fig 1, a client device uses a one of plurality of application instances to initiate access to a resource provided at a resource server);
determining, by the first application instance, that an authentication token useable to provide the content has expired (D: pars 0006, 0007, 0025-0027; Fig 1, the requesting application instances uses an access token [i.e. an authentication token] to request the resource), wherein the authentication token is maintained in a storage accessible to the plurality of application instances (D: pars 0006, 0007, 0025-0027; Fig 1, the access token [i.e. the authentication token] is stored in a data repository [i.e. storage]. The valid token(s) are shared [i.e. accessible] across all of application instances);
sending, by the first application instance, a refresh request for the authentication token to an authentication service (D: pars 0006, 0007, 0025-0027, the system receives a request for the refresh token, and an authorization system validates if an existing access token being valid).
D does not explicitly teach a browser of a client device; and in response to the authentication service denying the refresh request, waiting, by the first application instance, for a particular period of time before checking the storage to determine whether another instance of the plurality of instances of the application has refreshed the authentication token.
However, in an analogous art, Kitchen teaches a browser of a client device (Kitchen: col 3, lines 33-50, a web browser on a client device is used to request access to resources hosted on a server, over a network); and in response to the authentication service denying the refresh request, waiting, by the first application instance, for a particular period of time before checking the storage to determine whether another instance of the plurality of instances of the application has refreshed the authentication token (Kitchen: col 2, lines 53-67, col 8, line 65-67, col 9, lines 1-43; Fig 2C, 4, discloses a predetermined time need to be reached, before a refresh token is valid. Also where two or more request for a resource can be made to the server for authentication and resource access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitchen with the method/system of D for the benefit of providing a user with a means for wanting a preset time period to check if there is any refresh token that has been requested by another application instance and is shareable by multiple applicant instances, that can be used once a predetermined time has elapsed and the refresh token become valid to access resources (Kitchen: col 2, lines 53-67, col 8, line 65-67, col 9, lines 1-43). 
As to claim 2, the combination of D and Kitchen teaches the non-transitory computer readable medium of claim 1, 
D and Kitchen further teaches wherein the operations further comprise: in response to determining that the authentication token has been refreshed by another instance of the plurality of instances of the application: retrieving, by the first application instance, the refreshed authentication token from the storage; sending, by the first application instance, the retrieved authentication token with a request for the content to a backend server; and providing, by the first application instance, the content from the backend server to the browser of the client device (Kitchen: col 2, lines 53-67, col 8, line 65-67, col 9, lines 1-43; Fig 2C, 4, two or more request for a resource can be made to the server for authentication and resource access, and predetermined time need to be reached, before a refresh token is valid. D: pars 0006-0007, method, system, and computer program product, for performing operation of token validation and refreshing token plurality of application instances for accessing resource provided by a resource server).
As to claim 3, the combination of D and Kitchen teaches the non-transitory computer readable medium of claim 1, 
D further teaches wherein the operations further comprise: prior to the first application instance receiving the request, receiving the request at a load balancer of the server system; and determining, by the load balancer, to distribute the request to the first application instance for processing (D: pars 0006, 0007, 0009, 0025-0027; Fig 1, the access token [i.e. the authentication token] is stored in a data repository, and the valid token(s) are shared across all of application instances. Provides sharing of valid token(s) among multiple application instances in a dynamically scalable environment, which decreases a chance of application failure, supports scalable environments, increases throughput and decreases turnaround time, avoids heavy loads  [i.e. load balancing] on an OAuth server and unnecessary computing, and prevents wasting computing resources).
As to claim 4, the combination of D and Kitchen teaches the non-transitory computer readable medium of claim 1, 
D and Kitchen further teaches wherein the operations further comprise: prior to the first application instance receiving the request for content: receiving, by a second of the plurality of application instances, user credentials from the browser of the client device; presenting, by the second application instance, the user credentials to the authentication service; in response to a successful verification of the user credentials, receiving, by the second application instance from the authentication service, the authentication token and a refresh token, wherein the refresh token is useable to refresh the authentication token in response to an expiration of the authentication token; and storing, by the second application instance, the authentication token and the refresh token in the storage accessible to the plurality of application instances (Kitchen: col 2, lines 53-67, col 8, line 65-67, col 9, lines 1-43; Fig 2C, 4, discloses a predetermined time need to be reached, before a refresh token is valid. Also where two or more request for a resource can be made to the server for authentication and resource access. D: pars 0006, 0007, 0025-0027; Fig 1, the access token is stored in a data repository [i.e. storage]. The valid token(s) are shared across all of application instance for accessing requested resource).
As to claim 5, the combination of D and Kitchen teaches the non-transitory computer readable medium of claim 4, 
D further teaches wherein sending the refresh request includes: presenting, to the authentication service, the refresh token maintained in the storage accessible to the plurality of application instances (D: pars 0006, 0007, 0025-0027; Fig 1, the access token [i.e. the authentication token] is stored in a data repository [i.e. storage]. The valid token(s) are shared [i.e. accessible] across all of application instances).
As to claim 6, the combination of D and Kitchen teaches the non-transitory computer readable medium of claim 1, 
D further teaches wherein the operations further comprise: refreshing, by a second of the plurality of application instances, the authentication token from the authentication service; saving, by the second application instance, the refreshed authentication token to a memory external to the storage accessible to the plurality of application instances; and replacing, by the second application instance, the authentication token in the storage with the authentication token in the memory external to the storage (D: pars 0006, 0007, 0025-0027, 0141; Fig 1, the access token [i.e. the authentication token] is stored in a data repository [i.e. storage] that is outside of client device. The valid token(s) are shared [i.e. accessible] across all of application instances).
As to claim 7, the combination of D and Kitchen teaches the non-transitory computer readable medium of claim 1, 
D and Kitchen further teaches further comprising: in response to determining that the authentication token has not been refreshed, performing, by the first application instance, one or more retries to check the storage to determine whether the authentication token has been refreshed, wherein the performing includes scheduling the one or more retries based on a variable waiting period between the retries (D: pars 0006, 0007, 0025-0027, 0141; Fig 1, the access token [i.e. the authentication token] is stored in a data repository [i.e. storage] The valid token(s) are shared [i.e. accessible] across all of application instance. Kitchen: col 2, lines 53-67, col 8, line 65-67, col 9, lines 1-43; Fig 2C, 4, discloses a predetermined time need to be reached, before a refresh token is valid. Also where two or more request for a resource can be made to the server for authentication and resource access).
As to claim 8, the combination of D and Kitchen teaches the non-transitory computer readable medium of claim 7, 
D further teaches further comprising: in response to determining that the authentication token has not been refreshed after performing the one or more retries, returning, by the first application instance, a failure to the browser of the client device for the request to provide content (D: pars 0023, causing application failure if there is a limit in a number of tokens that can be issued per refresh token).
As to claim 9, the combination of D and Kitchen teaches the non-transitory computer readable medium of claim 1, 
D further teaches further comprising: in response to determining that the authentication token in the storage is not expired, sending, by a third of the plurality of application instances, the authentication token in the storage with a request for content from the browser of the client device to a backend server; and providing, by the third application instance, the requested content from the backend server to the browser of the client device (D: pars 0006, 0007, 0025-0027; Fig 1, the access token is stored in a data repository [i.e. storage]. The valid token(s) are shared across all of application instance for accessing requested resource).
As to claim 10, D teaches a non-transitory computer readable medium having program instructions stored thereon that are capable of causing a server system to perform operations (D: pars 0006-0007, method, system, and computer program product, for performing operation of token validation and refreshing token plurality of application instances for accessing resource provided by a resource server) comprising:
instantiating a plurality of instances of an application that are operable to serve content to a [ ] client device communicating with the server system (D: pars 0006, 0007, 0025-0027; Fig 1, a client device uses a one of plurality of application instances to initiate access to a resource provided at a resource server);
determining, by a first of the plurality of application instances, whether an authentication token usable by the plurality of application instances to obtain content from a database has expired (D: pars 0006, 0007, 0025-0027; Fig 1, the requesting application instances uses an access token [i.e. an authentication token] to request the resource), wherein the authentication token is maintained in a storage accessible to the plurality of application instances (D: pars 0006, 0007, 0025-0027; Fig 1, the access token [i.e. the authentication token] is stored in a data repository [i.e. storage]. The valid token(s) are shared [i.e. accessible] across all of application instances); and
in response to determining that the authentication token has expired, sending, by the first application instance, a refresh request for the authentication token to an authentication service (D: pars 0006, 0007, 0025-0027, the system receives a request for the refresh token, and an authorization system validates if an existing access token being valid).
D does not explicitly teach a browser of a client device; and in response to determining that the authentication token has not been refreshed by the authentication service, checking the storage to determine whether another instance of the plurality of instances of the application has stored a refreshed authentication token in the storage.
However, in an analogous art, Kitchen teaches a browser of a client device (Kitchen: col 3, lines 33-50, a web browser on a client device is used to request access to resources hosted on a server, over a network); and in response to determining that the authentication token has not been refreshed by the authentication service, checking the storage to determine whether another instance of the plurality of instances of the application has stored a refreshed authentication token in the storage (Kitchen: col 2, lines 53-67, col 8, line 65-67, col 9, lines 1-43; Fig 2C, 4, discloses a predetermined time need to be reached, before a refresh token is valid. Also where two or more request for a resource can be made to the server for authentication and resource access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitchen with the method/system of D for the benefit of providing a user with a means for wanting a preset time period to check if there is any refresh token that has been requested by another application instance and is shareable by multiple applicant instances, that can be used once a predetermined time has elapsed and the refresh token become valid to access resources (Kitchen: col 2, lines 53-67, col 8, line 65-67, col 9, lines 1-43). 
As to claims 11-14, the claims are similar to the claims 2 and 5-7, respectively and in combination, and are rejected for the same reasons set forth above for claims 2 and 5-7.
As to claim 15, D teaches a method (D: pars 0006-0007, method, system, and computer program product, for performing operation of token validation and refreshing token plurality of application instances for accessing resource provided by a resource server) comprising:
receiving, by a first of a plurality of instances of an application executing on a server system, a request to perform a service from a [ ] client device (D: pars 0006, 0007, 0025-0027; Fig 1, a client device uses a one of plurality of application instances to initiate access to a resource provided at a resource server);
determining, by the first application instance, that an authentication token useable to provide the service has expired (D: pars 0006, 0007, 0025-0027; Fig 1, the requesting application instances uses an access token [i.e. an authentication token] to request the resource), wherein the authentication token is maintained in a storage accessible to the plurality of application instances (D: pars 0006, 0007, 0025-0027; Fig 1, the access token [i.e. the authentication token] is stored in a data repository [i.e. storage]. The valid token(s) are shared [i.e. accessible] across all of application instances); and 
sending, by the first application instance, a refresh request for the authentication token to an authentication service (D: pars 0006, 0007, 0025-0027, the system receives a request for the refresh token, and an authorization system validates if an existing access token being valid).
D does not explicitly teach a browser of a client device; and in response to the authentication service denying the refresh request, determining, by the first application instance, whether another instance of the plurality of instances of the application has refreshed the authentication token by checking the storage.
However, in an analogous art, Kitchen teaches a browser of a client device (Kitchen: col 3, lines 33-50, a web browser on a client device is used to request access to resources hosted on a server, over a network); and in response to the authentication service denying the refresh request, determining, by the first application instance, whether another instance of the plurality of instances of the application has refreshed the authentication token by checking the storage (Kitchen: col 2, lines 53-67, col 8, line 65-67, col 9, lines 1-43; Fig 2C, 4, discloses a predetermined time need to be reached, before a refresh token is valid. Also where two or more request for a resource can be made to the server for authentication and resource access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitchen with the method/system of D for the benefit of providing a user with a means for wanting a preset time period to check if there is any refresh token that has been requested by another application instance and is shareable by multiple applicant instances, that can be used once a predetermined time has elapsed and the refresh token become valid to access resources (Kitchen: col 2, lines 53-67, col 8, line 65-67, col 9, lines 1-43). 
As to claims 16-20, the claims are similar to the claims 2, 3, 6, 7, and 9, respectively and in combination, and are rejected for the same reasons set forth above for claims 2, 3, 6, 7, and 9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439